MOORE, Judge.
Upon consideration of the appellees’ petition for rehearing and appellant’s response, we find the question presented by this appeal one of great public importance. Accordingly, we adhere to our original opinion, 390 So.2d 721, and certify the following question to the Supreme Court as one of great public importance:
DOES THE ENTRY OF A DEFAULT AGAINST A DEFENDANT FOR VIOLATION OF DISCOVERY ORDERS IN A NEGLIGENCE ACTION PRECLUDE *724THAT DEFENDANT FROM REDUCING THE AMOUNT OF HIS LIABILITY BY PROOF OF THE PLAINTIFF’S COMPARATIVE NEGLIGENCE?
ANSTEAD, J., and JAMES C. DAUKSCH, Jr., Associate Judge, concur.